Title: From James Madison to William Harris Crawford, [ante–12 December 1815]
From: Madison, James
To: Crawford, William Harris


                    
                        
                            [ante–12 December] 1815
                        
                    
                    Mr. Crawford will be so good as to put convenient dates into the Blanks. If there be any thing in the Proclamation which can be made better, he will retain it, till an interview be had. See the *Proclamation in the Mississippi Territory now sent & Govr. Williams’ complaint of neglect in removing Squatters within S. C—orders thro’ the Military Commanders of Divisions, will be necessary to give effect, to those to the Marshals.
                    
                        J. M.
                    
                